            Case 5:16-cv-00125-gwc Document 438 Filed 04/22/21 Page 1 of 1

                                                                                                 ii, -
                                                                                            '"""! • ..... -~
                                                                                            Ui ::, i
                                                                                                                 ;   :..:
                                  UNITED STATES DISTRICT COURT
                                            FOR THE
                                      DISTRICT OF VERMONT
                                                                                            2021 APR 22 PH if: 05
                                                                                                               CLETK
 JAMES D. SULLIVAN, LESLIE                              )
                                                                                            ~y _               _.,__Lk:'iA___.__.._)_
 ADDISON, WILLIAM S. SUMNER, JR.,                       )
 RONALDS.HAUSTHOR,GORDON                                )
 GARRISON, LINDA CRAWFORD, TED                          )
 CRAWFORD, and BILLY J. KNIGHT,                         )
 individually, and on behalf of a Class of              )
 persons similarly situated,                            )
                                                        )
            Plaintiffs,                                 )
                                                        )
            V.                                          )                Case No. 5:16-cv-125
                                                        )
 SAINT-GOBAIN PERFORMANCE                               )
 PLASTICS CORPORATION,                                  )
                                                        )
           Defendant.                                   )


                                              ENTRY ORDER

           Following a chambers conference on zoom with counsel on April 22, 2021, the court orders as

follows:

    1. Defendant shall respond to plaintiffs motion to modify discovery schedule by April 30, 2021.

           Plaintiffs' reply is due May 10, 2021. Attorney Jeanne Christensen representing Amie! Gross

           participated in the conference and indicated that with reasonable notice, Mr. Gross will make

           himself available for testimony by zoom at a court hearing if requested.

    2. The parties are reviewing the court's third draft of the class action notice and will provide

           comments and edits in a joint filing within a week. The court is aiming at May 15, 2021 as a date

           for the commencement of the notice process.

           Dated at Burlington, in the District of Vermont, this 22 nd day of April 2021.


                                                                    -~2)
                                                             Geoffrey Wawturd, Chief Judge
                                                             U. S. District Court
